EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Harris A. Pitlick on 03/11/2021.

The application has been amended for claims as follows:

1.    (Currently Amended) A SiC Freestanding Film Structure formed by laminating a plurality of SiC layers on a surface of a porous substrate through a vapor deposition type film formation method, and then removing the porous substrate after the plurality of SiC layers have been laminated, comprising
employing, as the porous substrate, a female-molded substrate having an inverted shape of a desired structure shape including a masking to a lower end of the porous substrate, wherein
the plurality of SiC layers includes a first SiC layer, 
a main surface of the SiC Freestanding Film Structure is a functional surface of the first SiC layer having minute protrusions and the functional surface is configured in contact with the surface of the female-molded substrate
a second SiC layer configured as a non-functional surface is deposited on a side opposite to the functional surface of the first SiC layer, wherein a corner portion of the functional surface sharper than that of the non-functional surface before removing the female-molded substrate.

2-3.    (Canceled) 

4.    (Previously Presented) The SiC Freestanding Film Structure according to claim 1, wherein the functional surface has the minute protrusions generated by a material property of the porous substrate.

5.    (Currently Amended) The SiC Freestanding Film Structure according to claim [[2]] 4, wherein the material porous substrate comprises graphite.

6. (Canceled)


Allowable Subject Matter
3.	1, 4-5 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least comprising a SiC Freestanding Film Structure formed by laminating a plurality of SiC layers on a surface of a porous substrate through a vapor deposition type film formation 


The closet prior arts on records are Guercio et al (US 2020/0331816 Al) in view of Hellinger et al (US 2005/0148202 Al) and Kubota etal. (US PGPUB 2008/0251911 Al). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.


Claims 4-5 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897